Citation Nr: 1412076	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He died in December 2007, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which determined that the appellant could not be considered the surviving spouse of the Veteran for purposes of receipt of VA benefits.  

A hearing was held before a hearing officer at the RO in November 2009.  A transcript of this hearing is associated with the claims file. 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the case.  A review of such electronic claims files does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The appellant and the Veteran were married by a valid ceremony recognized by the state of Illinois in June 2007 and had no children together. 

2.  The Veteran died in December 2007.

3.  Common law marriage is not recognized in the states of Indiana and Illinois, where the appellant and Veteran cohabitated together prior to the date of their legally recognized marriage in June 2007, and the establishment of a marital relationship for VA purposes prior to that date cannot otherwise be established.  


CONCLUSION OF LAW

The criteria for the recognition of the appellant as the Veteran's surviving spouse for DIC, death benefits, and/or accrued benefits purposes are not met.  38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.54, 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the context of a claim for DIC, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In this case it does not appear that the AOJ provided a VCAA notice letter to the appellant informing her of what information and evidence must be submitted to substantiate a claim for DIC, death pension, and/or accrued benefits, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA, prior to the April 2008 determination to the effect that she was not entitled to recognition as the surviving spouse of the Veteran.  

However, the Board finds that there is no prejudice to the appellant in the lack of VCAA notice in this case.  In this regard, the Board notes that neither the appellant nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  

Furthermore, the lack of fully compliant VCAA notice in the present case is harmless error.  In this regard, the United States Supreme Court held in Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error in question was harmful by at least providing an explanation as to how the error caused harm.  See also 38 U.S.C.A. § 7261(b)(2).  Thus, the Board must consider the specific facts of an appellant's case to determine whether she has actually been prejudiced by any notice error.  The Court has provided guidance in making this determination.  Specifically, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Court held that lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  The Court also observed that a finding that any error did not actually affect the outcome of a claim or compromise the "essential fairness of the adjudication" shows that the error in question was not prejudicial.  Id. at 116.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand the evidence or information necessary to establish entitlement to DIC, death pension, and/or accrued benefits based on recognition as a surviving spouse of the Veteran based on notice that was provided to the appellant during the course of her appeal.  Moreover, the appellant demonstrated actual knowledge of the evidence or information necessary to be recognized as a surviving spouse.  Specifically, the April 2008 administrative decision advised the appellant that the marriage between her and the Veteran was not a deemed valid marriage for VA purposes.  She was further informed that such marriage lasted only 160 days, which is less than the one year minimum established by law.  Such decision further provided the laws and regulations governing the definition of a surviving spouse and deemed valid marriages.  In her July 2008 notice of disagreement, the appellant contended that she should be recognized as the Veteran's spouse as they had lived together for several years and requested that such be considered a common law marriage.  The July 2009 statement of the case again provided her with the laws and regulations regarding recognition as a surviving spouse, and informed her that the states of Indiana and Illinois did not recognize common law marriages.  Additionally, at her July 2009 RO hearing, the appellant indicated that she had lived with the appellant in both Indiana and Illinois since 1999.  She indicated that she felt as if they were married prior to the formal ceremony in 2007, because she had been with him for years and took care of him.  Based upon the foregoing, the Board concludes that appellant received ample actual notice of the information and evidence necessary to establish entitlement to DIC, death pension, and/or accrued benefits based on recognition as a surviving spouse of the Veteran and demonstrated actual knowledge of such information and evidence.  Therefore, the Board finds that she was not prejudiced by any VCAA notice defect.  See Mayfield, supra.

Moreover, the Board finds that all relevant evidence has been obtained with regard to the appellant's claim for recognition as the Veteran's surviving spouse for DIC, death benefits or accrued benefits purposes, and the duty to assist requirements have been satisfied.  There is no identified relevant evidence that has not been obtained.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the appellant in substantiating the claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Background

A brief review of the facts reflects that the Veteran and the appellant were validly married in the state of Illinois in June 2007, and the file contains a valid marriage license to this effect.  In December 2007, the Veteran died of lung cancer. 

In January 2008, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In a March 2008 rating action, service connection was established for the cause of the Veteran's death and basic eligibility for Dependent's Educational Assistance was established from December 2007. 

However, in an administrative decision issued in April 2008, it was determined that the appellant could not be recognized as the surviving spouse of the Veteran as she had not been married to the Veteran for 1 year prior to his death, as required by VA law for purposes of establishing eligibility as a surviving spouse for purposes of obtaining VA death benefits.  

In a statement provided in July 2008, the appellant indicated that she had lived with the Veteran for years in the state of Illinois, prior to their formal marriage, and requested that common law marriage be considered for purposes of establishing her eligibility as the surviving spouse of the Veteran.  In hearing testimony presented at the RO in November 2009, the appellant indicated that she had lived with the appellant in both Indiana and Illinois since 1999.  She indicated that she felt as if they were married prior to the formal ceremony in 2007, because she had been with him for years and took care of him.  She stated that no type of marital ceremony took place prior to 2007, and mentioned that she and the Veteran had no children together.  

Records from the Social Security Administration received in October 2009 do not include any indication relating to the relationship between the Veteran and the appellant.  

Analysis

The appellant contends that she is entitled to DIC, death benefits, and accrued benefits, on the basis that she lived with and cared for the Veteran for more than a year prior to his death in December 2007.  She acknowledges that her ceremonial marriage to the Veteran, as shown by a marriage license, took place in June 2007, about 6 months short of one year prior to his death.  However, she maintains that she had lived with and taken care of the Veteran for years prior their formal marriage and should be considered his surviving spouse for purposes of receiving VA benefits.  

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. §3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to a veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c). 

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  The Board acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional; however, that provision does not impact the merits of this case.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  38 C.F.R. § 3.205 provides that marriage may established by one of several types of evidence including a copy of the public record of marriage, an official report from the service department as to a marriage which occurred while the veteran was in service, or an affidavit of the clergyman or magistrate who officiated. 38 C.F.R. § 3.205(a).  

In this case the record includes a death certificate indicating that the appellant's prior marriage ended in September 2001 when her former spouse died.  A valid marriage license issued by the state of Illinois reflecting that the appellant and the Veteran legally married in late June 2007 is also of record.  In December 2007, the Veteran died, less than 6 months after the parties had been legally married.  In January 2008, a little more than one month after the Veteran's death, the appellant filed a VA Form 21-534 Application for DIC, death pension, and accrued benefits, claiming entitlement to benefits as a surviving spouse.  In the application, the appellant reported that she and the Veteran had married in June 2007 (as supported by a valid marriage license issued by the states of Illinois).  In her hearing testimony of 2009 she stated that they did not have any children together.  

Applying VA law to the facts of the present case, the Board concludes that the fact that the appellant's marriage to the Veteran took place less than one year prior to his death and produced no children is a bar to VA death benefits.  As such, the current VA law thus prohibits her from receiving death benefits as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  Congress has provided no exceptions to the controlling legal criteria, and the Board has no authority to disregard the statutory limitation on the award of death benefits where the marriage was less than one year prior to a veteran's death and no children were born either prior to or of the marriage.  See 38 U.S.C.A. §7104

The appellant has maintained that she and the Veteran had entered into a common law marriage more than one year prior to his death, thus entitling her to recognition as a surviving spouse of the Veteran for purposes of receiving VA benefits.  In response to the April 2008 VA RO determination that the appellant could not be recognized as the surviving spouse for purposes of receipt of VA death benefits, to include DIC, death pension, and accrued benefits, due to the duration of their marriage for less than a year prior to the Veteran's death; the appellant submitted a Notice of Disagreement (NOD).  Therein, she explained that she and the Veteran had lived together in Illinois for 2 years prior to their formal marriage, and requested that a common law marital relationship be considered for purposes of establishing her eligibility as the surviving spouse of the Veteran.  

According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See Black's Law Dictionary 144-45 (5th abridged ed. 1983).  The Board notes that common law marriages are not recognized in the states of Indiana and Illinois.  Specifically, Indiana Code 31-11-8-5 states that a marriage is void if the marriage is a common law marriage that was entered into after January 1, 1958, which was added by P.L.1-1997, SEC.3.  Also, based on the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214), common law marriages contracted in Illinois after June 30, 1905 are invalid.  Therefore, a common law marriage cannot be established under Indiana or Illinois state law.  

However, VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage was not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common-law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to here would be the jurisdiction's (Indiana and/or Illinois) non-recognition of a common-law marriage.  In this regard, the requirement of a marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" to such a marriage for purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the Veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

The benefit of the doubt rule provides that the claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the claimant prevails in his or her claim when: (1) the weight of the evidence supports the claim; or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were "deemed" married pursuant to 38 C.F.R. § 3.52.  In order for the appellant to be successful under the foregoing "deemed valid" theory, the evidence must satisfy the threshold criteria for a common law marriage superimposed by 38 C.F.R. § 3.205(a)(6) ; namely, 1) that there was an agreement between the appellant and the Veteran to be married; 2) that there was cohabitation between the parties; and 3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which they lived. 

In this regard, there is no evidence of record to show that an attempted marriage occurred one year or more before the Veteran died, as attested by the appellant in her 2009 hearing testimony.  Cohabitation in and of itself cannot be considered an attempted marriage and the fact that the parties, after reportedly cohabitating for years, did not take active steps to have a validly recognized marriage in the state of Indiana or Illinois until June 2007, does not reflect that the Veteran and appellant formed, or intended to form a marriage prior to that time.  Furthermore, the record reflects that the Veteran did not claim that the appellant was his spouse in official correspondence to VA.  In this regard, a February 2002 Declaration of Status of Dependents (VA Form 21-686c) completed by the Veteran reflects that he reported his marital status as divorced.  Moreover, in May 2002 and November 2006 award letters, the Veteran was informed that he was being paid as a single veteran with no dependents and he did not submit documentation to change his dependency status.

Moreover, while she may have felt as if they were married, according to her 2009 hearing testimony, the evidence fails to reflect that there was any agreement between the appellant and the Veteran to be married prior to the ceremonial marriage in June 2007 and despite their cohabitation, there is no evidence that the appellant's state of mind was such that she actually believed herself to be married, under common law, prior to the date of the actual marriage ceremony in June 2007.  In other words, there is no showing that she entered into a relationship with the Veteran that would have constituted a valid common law marriage even if Indiana or Illinois had recognized such marriages.  The provisions of 38 C.F.R. §3.52 are thus not applicable and the appellant and the Veteran cannot be said to have been "deemed" married prior to June 2007.  

Hence, the Board concludes that the evidence is insufficient to establish that a deemed valid common law marriage existed, and that the preponderance of the evidence is against the appellant's claim that she is entitled to recognition as surviving spouse of the Veteran based on her valid marriage for the purpose of receiving VA benefits.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.352.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

The Board is bound by the law and regulations in effect.  In the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury" must be authorized by a statute")).  While the Board is sympathetic to the appellant's circumstances, including time and energy expended in caring for the Veteran in the time leading up to his death, there is no legal basis on which to provide the appellant equitable relief.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The appellant is not recognized as the surviving spouse of the Veteran for VA benefit purposes, to include entitlement to DIC, death pension, and accrued benefits, and her claim is denied. 


ORDER


Entitlement to DIC, death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


